DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 12 January 2022 have been fully considered but they are either not persuasive or they are moot due to the new grounds of rejection presented in this Office Action.
Applicant argues "there is no reason why one of skill in the art would be motivated to modify Ulrici to add surface scanning" (Remarks, pg. 5).  The Examiner is persuaded, based on Applicant's arguments, that the Hughes reference does not present adequate motivation to add surface scanning to Ulrici in addition to the volumetric data already collected by Ulrici.  However, the Examiner finds that the Joshi (US 2016/0374784) reference that was previously cited on a PTO-892 provides adequate motivation to incorporate both volumetric data and surface scanning data, because Joshi discloses the use of both 3D volumetric data and surface scanning data in order to obtain the best possible representation of a dental structure (see rejection below).

Applicant argues "the plane 400 [of Hughes, Figs. 5B-5G] does not replace anything. The plane 400 is initially created to separate the teeth. Accordingly, Hughes does not teach or suggest replacing a clipping surface" (Remarks, pg. 6).  The Examiner respectfully disagrees.  The plane 400 of Hughes, Figs. 5B-5G, is designed to clip away (i.e. exclude) unwanted dental structures from the visualization: "removing unwanted or unnecessary sections of the model to increase data processing speed and enhance the visual display" (para. 50).  Therefore, plane 400 is a clipping surface.  Furthermore, Figs. 5B-5G of Hughes illustrate plane 400 being replaced with contoured surfaces that are more accurate and useful than the initial straight plane.  For example, Fig. 5C illustrates the initial, flat plane 400 and Fig. 5D illustrates a new, curved surface.  Functionally, it makes no difference whether a surface is "updated" with new parameters or "replaced" with a surface having new parameters.  Just as Fig. 4B of the instant invention illustrates a flat plane 405 in one image and a curved surface 419 in the next, Hughes illustrates a flat plane 400 in Fig. 5C and a curved surface in Fig. 5D.  The primary reference Ulrici discloses using a curved, topography surface for the clipping surface but does not disclose initially defining a flat plane and subsequently updating/replacing it with the topography surface.  When the surface updating/replacing of Hughes is applied to Ulrici, the combination would render obvious initializing the first clipping surface of Ulrici as a flat plane and subsequently updating/replacing it with the topography surface.
Applicant argues "accurate occlusal information cannot be obtained with X-rays or CBCT … it would be extremely impractical to create a usable occlusal topography image using slices of x-ray images." (Remarks, pgs. 6-7).  The Examiner respectfully disagrees.  Ulrici does most optimal technique for acquiring surface data.  In the rejection below, a secondary reference Joshi is presented which teaches that it is better to use both 3D volumetric data and surface scanning data in order to get the best results.
Any remaining arguments are considered moot based on the foregoing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites "the first one of the jaws," in lines 2-3, which lacks proper antecedent basis.  Since one is not able to tell how these features relate to other parts of the claim, the scope of the claim is unclear.  Despite the current claim amendment, the antecedent basis deficiency remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrici (US 2017/0243381) in view of Joshi (US 2016/0374784), and further in view of Hughes et al. (US 2002/0055081; hereinafter "Hughes").
Regarding claim 1, Ulrici discloses A method for selective volume rendering of 3D volumetric data from a patient ("creating an image from a 3D volume," para. 1), the method comprising: obtaining a 3D volumetric data set comprising data for a first and a second anatomical structure in the patient's body ("a 3D volume imaged by means of digital volume tomography (DVT) or computed tomography (CT) … The 3D volume comprises a plurality of structures," para. 86), wherein an occlusal surface of the first anatomical structure has a topography surface; obtaining a first digital 3D representation comprising a first portion of the topography surface of the occlusal surface of the first anatomical structure ("an external contour of the segmented sub-object," para. 34; Fig. 6 illustrates "a detail of the 3D volume" including "the occlusal surface 79"); defining a bounding box having a first clipping surface and a second clipping surface, the bounding box defining a portion of the 3D volumetric data set to be used in volume rendering ("a sub-volume is specified from the 3D volume. A virtual projection image is generated for this sub-volume," para. 14); [defining] the first clipping surface at least partly with the topography surface of the occlusal surface of the first anatomical structure ("the external contour of the sub-volume is defined so as to correspond to an external contour of the segmented sub-object," para. 34; Fig. 6 illustrates "sub-volume 77" and one can see that the upper surface of sub-volume 77 is the occlusal surface 79 of the tooth; this is further supported by paras. 34 and 96 which respectively recite that the sub-volume "corresponds to" and "is formed by" the external surface of the tooth); and generating a 2D projection of the first anatomical structure by volume rendering of the set of 3D volumetric data defined by the bounding box, where the first clipping surface is applied to exclude 3D volumetric data relating to the second anatomical structure ("a virtual projection image is generated for this selected sub-volume," para. 15; see 2D projection image 30 of Fig. 2, which excludes the upper jaw and other teeth that are illustrated in Fig. 1).
Ulrici does not disclose using a surface scan of the topography surface of the occlusal surface.
In the same art of generating 3D data of dental structures, Joshi teaches obtaining a 3D volumetric data set of a patient's dental structures and a surface scan of the patient's dental structures ("acquiring an image of dentition from an imaging device where the imaging device includes an intra-oral imaging device … obtaining a 3D image of a patient may include acquiring a volumetric dental image of the patient using x-ray imaging," para. 6; "using both intra-oral imagery and volumetric imagery," para. 50; "in some cases the combination of intra-oral images with volumetric images of the patient dentition or anatomy can be used," para. 47).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Joshi to Ulrici, thereby incorporating both 3D volumetric imaging and surface scanning.  The motivation would have been "Volumetric dental images and intra-oral images can show different features and can have different resolutions … the intra-oral images … can have a significantly higher precision as compared with volumetric images … in some scenarios, the intra-oral images may not show all the features needed to generate the design of the dental restorative product. Thus, in some cases the combination of intra-oral images with volumetric images of the patient dentition or anatomy can be used to generate a better design" (Joshi, para. 47). 
While Ulrici discloses the first clipping surface being defined as a topography surface of an occlusal surface of a tooth, Ulrici does not specifically recite replacing an initial/default clipping surface with the topography surface.
replacing the first clipping surface with a more precise surface (e.g. Fig. 5D illustrates an initial, planar clipping surface; "The plane can be adjusted … so that the plane best fits a contour separating the teeth," para. 68).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Hughes to the combination of Ulrici and Joshi.  The motivation would have been to improve the adaptability and customization of the visualization.
Regarding claim 2, the combination of Ulrici, Joshi, and Hughes renders obvious wherein the first anatomical structure comprises dental structures in a first one of the patient's jaws (e.g. the teeth contained within sub-volume 18 of Ulrici, Fig. 1 and shown in the 2D projection of Fig. 2) and the second anatomical structure comprises dental structures in the opposing second one of the patient's jaws (e.g. the teeth of the upper jaw of Ulrici Fig. 1 and excluded from the 2D projection of Fig. 2).
Regarding claim 3, the combination of Ulrici, Joshi, and Hughes renders obvious wherein the anatomical structures comprise a jaw bone or at least part of teeth of the first one of the jaws (see Ulrici, Figs. 1-2).
Regarding claim 4, the combination of Ulrici, Joshi, and Hughes renders obvious wherein the first digital 3D representation expresses the topography of one or more teeth in the first one of the patient's jaws (see Ulrici, Fig. 6).
Regarding claim 5, the combination of Ulrici, Joshi, and Hughes renders obvious creating a bounding volume arranged to enclose the 3D volumetric data included in the volume rendering, where at least part of one surface of the bounding volume is formed by the first clipping surface ("the external contour of the sub-volume is defined so as to correspond to an external contour of the segmented sub-object," Ulrici, para. 34; "a virtual projection image is generated for this selected sub-volume," Ulrici, para. 15).
Regarding claim 6, the combination of Ulrici, Joshi, and Hughes renders obvious wherein the volume rendering at least partially is based on ray tracing ("During generation of the projection image from the sub-volume, summation occurs along the virtual X-ray imaging direction represented by virtual parallel rays," Ulrici, para. 90).
Regarding claim 9, the combination of Ulrici, Joshi, and Hughes renders obvious wherein the first anatomical structure comprises a plurality of dental structures in a first one of the patient's jaws and the second anatomical structure comprises a plurality of dental structures in the opposing second one of the patient's jaws (see Ulrici, Figs. 1-2). 

Claims 7 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrici in view of Joshi, and further in view of Hughes, and further in view of Smith (US 2009/0027385).
Regarding claim 7, the combination of Ulrici, Joshi, and Hughes does not disclose wherein an offset is provided between the first clipping surface and the 3D volumetric data such that the first clipping surface is displaced away from the first anatomical structure, such as from the teeth in the first one of the jaws.
In the same art of volume rendering, Smith teaches wherein an offset is provided between the first clipping surface and the 3D volumetric data such that the first clipping surface is displaced away from the first anatomical structure, such as from the teeth in the first one of the jaws ("a bounding box … may comprise six clipping planes … Each clipping plane … is positioned at a default distance (the pre-determined margin) from the nearest object," para. 63).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Smith to the combination of Ulrici, Joshi, and Hughes.  The motivation would have been to ensure that all relevant surface details are captured regardless of small inaccuracies in the segmentation of the objects.
Regarding claim 11, it is rejected using the same citations and rationales set forth in the rejection of claim 7.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrici in view of Joshi.
Regarding claim 8, Ulrici discloses A method for selective volume rendering of 3D volumetric data from a patient ("creating an image from a 3D volume," para. 1), the method comprising: obtaining a 3D volumetric data set comprising data for a first and a second anatomical structure in the patient's body ("a 3D volume imaged by means of digital volume tomography (DVT) or computed tomography (CT) … The 3D volume comprises a plurality of structures," para. 86), wherein an occlusal surface of the first anatomical structure includes a topography surface; obtaining a first digital 3D representation comprising a first portion of the topography surface of the occlusal surface of the first anatomical structure ("an external contour of the segmented sub-object," para. 34; Fig. 6 illustrates "a detail of the 3D volume" including "the occlusal surface 79"); defining a bounding volume using at least the topography surface of the occlusal surface of the first digital 3D representation ("the external contour of the sub-volume is defined so as to correspond to an external contour of the segmented sub-object," para. 34; Fig. 6 illustrates "sub-volume 77" and one can see that the upper surface of sub-volume 77 is the occlusal surface 79 of the tooth; this is further supported by paras. 34 and 96 which respectively recite that the sub-volume "corresponds to" and "is formed by" the external surface of the tooth); and generating a 2D projection of the first anatomical structure by volume rendering of the set of 3D volumetric data, where the bounding volume is applied to exclude 3D volumetric data relating to the second anatomical structure ("a virtual projection image is generated for this selected sub-volume," para. 15; see 2D projection image 30 of Fig. 2, which excludes the upper jaw and other teeth that are illustrated in Fig. 1).
a surface scan of the topography surface of the occlusal surface.
In the same art of generating 3D data of dental structures, Joshi teaches obtaining a 3D volumetric data set of a patient's dental structures and a surface scan of the patient's dental structures ("acquiring an image of dentition from an imaging device where the imaging device includes an intra-oral imaging device … obtaining a 3D image of a patient may include acquiring a volumetric dental image of the patient using x-ray imaging," para. 6; "using both intra-oral imagery and volumetric imagery," para. 50; "in some cases the combination of intra-oral images with volumetric images of the patient dentition or anatomy can be used," para. 47).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Joshi to Ulrici, thereby incorporating both 3D volumetric imaging and surface scanning.  The motivation would have been "Volumetric dental images and intra-oral images can show different features and can have different resolutions … the intra-oral images … can have a significantly higher precision as compared with volumetric images … in some scenarios, the intra-oral images may not show all the features needed to generate the design of the dental restorative product. Thus, in some cases the combination of intra-oral images with volumetric images of the patient dentition or anatomy can be used to generate a better design" (Joshi, para. 47). 
Regarding claim 10, the combination of Ulrici and Joshi renders obvious wherein the first anatomical structure comprises a plurality of dental structures in a first one of the patient's jaws and the second anatomical structure comprises a plurality of dental structures in the opposing second one of the patient's jaws (see Ulrici, Figs. 1-2).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611